DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 11-19, in the reply filed on 08/25/2021 is acknowledged.  The traversal is on the ground(s) that search and examination of both Groups would not place a serious burden on the examination process because both inventions are in the same technical field, and both inventions recite substantially corresponding limitations. This argument is found persuasive upon reconsideration of the apparatus claims, which appear to recite corresponding limitations with the claimed method, including vehicle washing devices (see claim 11 and 12), such that a search and examination of either group would sufficiently encompass that of the other group. 
The requirement is therefore withdrawn, and claims 1-19 are examined in full. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data collection unit configured to acquire an image”, “a communication unit configured to communicate”, “a moving unit…configured to move or fix a position” in claim 11; “a fluid management unit configured to supply a solution” in claim 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-15 and 18-19 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Elie et al. (US 20170274874 A1). 
1. Elie discloses a method of controlling a vehicle washing apparatus [Abstract], the method comprising:
determining, by a vehicle wash controller 26, information on an outer appearance of a vehicle based on information acquired from at least one of a data collection unit configured to acquire an image of the vehicle, which is positioned in a vehicle wash region [para. 0014, “controller 26 also receives real-time data indicating the position of the robot 12 on the vehicle 10”], from at least a camera 20 [para. 0015, “camera 20”], or a communication unit configured to communicate with a smart device or an external vehicle information server [para. 0014, “controller 26 is configured to access and receive CAD drawing information regarding the vehicle 10 such that the controller 26 can determine the precise dimensions of the vehicle surfaces that the robot 12 needs to traverse”];
determining, by the vehicle wash controller 26, a moving path for washing the vehicle based on the determined information of the outer appearance [para. 0014, “Using these two sets of data, the controller 26 determines the most efficient cleaning program for the robot 12 to follow… program elements may include the speed, shape, and angle of the robot's 12 movement”]; and
washing the vehicle through a robot unit 12 including at least one vehicle washing device 16/18/22/24 and a moving unit 14 configured to move or fix a position of the robot unit in the vehicle wash region according to control of the vehicle wash controller [para. 0014, “The program elements may include the speed, shape, and angle of the robot's 12 movement across the surfaces of the vehicle 10, where and when to engage various cleaning elements such as the rotary brush 16 or squeegee 18, when to 
wherein the moving path includes at least one of an autonomous moving path of the robot unit or a guided moving path of the robot unit through the moving unit 14 [para. 0014, “The program elements may include the speed, shape, and angle of the robot's 12 movement across the surfaces of the vehicle 10, where and when to engage various cleaning elements such as the rotary brush 16 or squeegee 18, when to dispense cleaning fluid, how much cleaning fluid to dispense, and when to activate the vacuum 24”].
As to the limitation, “a communication unit configured to communicate with a smart device or an external vehicle information server”, the term “communicate” requires only that data be transferred from an external information server to the vehicle wash control device, which Elie teaches because the “controller 26 is configured to access and receive CAD drawing information”.  Here, the CAD information, at some point in time, was transferred (i.e., communicated) from an external information server in order to be accessible by the controller, and thus the vehicle control device of Elie must include a communication unit configured to communicate with an external vehicle information server because the unit has the CAD information thereon and is otherwise silent towards creating such CAD information. 
2. Elie discloses the method of claim 1, wherein the vehicle washing device includes at least one of a roller 16 [para. 0014, “rotary brush 16”], at least one solution nozzle 22 [para. 0010, “cleaning fluid outlet 22”], and an air nozzle 22 (or 24) [para. 0010, “cleaning fluid outlet 22…other cleaning fluids…even air”; para. 0014, “vacuum 24”].
3. Elie discloses the method of claim 2, further comprising:
receiving, by the robot unit, a solution corresponding to the at least one solution nozzle from a fluid management unit [para. 0010, “cleaning fluids”]; and
receiving, by the robot unit, air from the fluid management unit through the air nozzle 22 (or 24) (or 24) [para. 0010, “cleaning fluid outlet 22…other cleaning fluids…even air”; para. 0014, “vacuum 24”];

4. Elie discloses the method of claim 1, wherein the robot unit includes a plurality of legs 14 for performing autonomous movement [Fig. 1; para. 0009, “motorized robot 12 having a plurality of moveable feet 14”].
5. Elie discloses the method of claim 4, wherein an electromagnet for selectively generating magnetism is disposed at an end of each of the plurality of legs [para. 0009, “the moveable feet 14 may be equipped with suction cups or magnets”].
8. Elie discloses the method of claim 1, wherein the moving unit 14 is moved along two axes that cross each other above the vehicle and includes a robot holder 34 connected to the robot unit through a connection unit 32 [Fig. 1; para. 0016].
9. The method of claim 8, wherein a vertical distance between the robot holder 34 and the robot unit 12 is changed by the connection unit 32 [para. 0014; Here, instructions sent via the connection unit 32 causes the robot unit 12 to move across the vehicle, and thereby change the vertical distance between the base unit 34 and the robot unit 12.].
10. Elie discloses a computer readable recording medium having recorded thereon a program for executing the method of controlling the vehicle washing apparatus of claim 1 [para. 0014, “most efficient cleaning program”].
11. Elie discloses a vehicle washing apparatus [Abstract, Fig. 1] comprising:
a vehicle wash control device [Fig. 1] including a data collection unit configured to acquire an image of the vehicle [para. 0015, “camera 20”], which is positioned in a vehicle wash region [Fig. 1], from at least a camera 20 [para. 0015, “camera 20”], a communication unit configured to communicate with a smart device or an external vehicle information server [para. 0014, “controller 26 is configured to access and receive CAD drawing information regarding the vehicle 10 such that the controller 26 can determine the precise dimensions of the vehicle surfaces that the robot 12 needs to traverse”], and a vehicle wash controller 26 configured to determine information on an outer appearance of the vehicle 
a robot unit 12 controlled by the vehicle wash controller 26 and including at least one vehicle washing device 16/18/22/24; and
a moving unit 14 controlled by the vehicle wash controller 26 and configured to move or fix a position of the robot unit 12 within the vehicle wash region [para. 0014, “The program elements may include the speed, shape, and angle of the robot's 12 movement across the surfaces of the vehicle 10, where and when to engage various cleaning elements such as the rotary brush 16 or squeegee 18, when to dispense cleaning fluid, how much cleaning fluid to dispense, and when to activate the vacuum 24”],
wherein the moving path includes at least one of an autonomous moving path of the robot unit or a guided moving path of the robot unit through the moving unit [para. 0014, “The program elements may include the speed, shape, and angle of the robot's 12 movement across the surfaces of the vehicle 10, where and when to engage various cleaning elements such as the rotary brush 16 or squeegee 18, when to dispense cleaning fluid, how much cleaning fluid to dispense, and when to activate the vacuum 24”].
As to the limitation, “a communication unit configured to communicate with a smart device or an external vehicle information server”, the term “communicate” requires only that data be transferred from an external information server to the vehicle wash control device, which Elie teaches because the “controller 26 is configured to access and receive CAD drawing information”.  Here, the CAD information, at some point in time, was transferred (i.e., communicated) from an external information server in order to be accessible by the controller, and thus the vehicle control device of Elie must include a communication unit configured to communicate with an external vehicle information server because the unit has the CAD information thereon and is otherwise silent towards creating such CAD information.
12. Elie discloses the vehicle washing apparatus of claim 11, wherein the vehicle washing device includes at least one of a roller 16 [para. 0014, “rotary brush 16”], at least one solution nozzle 22 [para. 
13. Elie discloses the vehicle washing apparatus of claim 12, further comprising a fluid management unit [para. 0010, “cleaning fluids”] configured to supply a solution corresponding to the at least one solution nozzle and to supply air to the air nozzle 22 (or 24) [para. 0010, “cleaning fluid outlet 22…other cleaning fluids…even air”; para. 0014, “vacuum 24”],
wherein the solution includes at least water [para. 0010, “water”], detergent, or Wax [“organic and inorganic solvents”].
14. Elie discloses the vehicle washing apparatus of claim 11, wherein the robot unit includes a plurality of legs for performing autonomous movement [Fig. 1; para. 0009, “motorized robot 12 having a plurality of moveable feet 14”].
15. Elie discloses the vehicle washing apparatus of claim 14, wherein an electromagnet for selectively generating magnetism is disposed at an end of each of the plurality of legs [para. 0009, “the moveable feet 14 may be equipped with suction cups or magnets”].
18. Elie discloses the vehicle washing apparatus of claim 11, wherein the moving unit is moved along two axes that cross each other above the vehicle and includes a robot holder 34 connected to the robot unit 12 through a connection unit 32 [Fig. 1; para. 0016].
19. Elie discloses the vehicle washing apparatus of claim 18, wherein a vertical distance between the robot holder 34 and the robot unit 12 is changed by the connection unit 32 [para. 0014; Here, instructions sent via the connection unit 32 causes the robot unit 12 to move across the vehicle, and thereby change the vertical distance between the base unit 34 and the robot unit 12.].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Elie et al. (US 20170274874 A1), as applied to claims 1-5, 8-15, and 18-19 above, and further in view of Corby, Jr. et al. (US 10963749 B2).
6. Elie discloses the method of claim 1, but fails to explicitly disclose the method, wherein the determining the information on the outer appearance includes:
by the vehicle wash controller, transmitting the image to the external vehicle information server, making a request for data information related to the outer appearance of the vehicle, and receiving the data information through the communication unit, or receiving the data information from the smart device.
Elie teaches the “controller 26 is configured to access and receive CAD drawing information regarding the vehicle 10 such that the controller 26 can determine the precise dimensions of the vehicle surfaces that the robot 12 needs to traverse”, and therefore does not transmit to or make a request to an external information server.
However, Corby, Jr. discloses a system and method for automatic vehicle imaging [Abstract], comprising:
The controller 1410 may determine, for example using the lidar sensors 320, that the vehicle 120 has height 122, length 124, and a width 126. The vehicle dimensions may be determined during an initial scan of the vehicle, for example, or may be obtained from a database upon identification of the vehicle 120. Such an initial scan of the vehicle may alternatively be done by separate, booth-mounted sensors as the vehicle enters the booth. [col. 7, lines 3-10].
The controller 1410 may wirelessly transmit or otherwise upload the captured images and/or video to the remote servers 800 via the network(s) 650. The remote servers 800 may store the images and/or videos. The controller 1410 and/or remote servers 800 may analyze the captured images for 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the vehicle washing device, of Elie, to include a controller that may transmit or otherwise upload captured images to remote servers, of Corby, Jr., in order to analyze and identify vehicle information from the images for use by the controller, as taught by Corby, Jr. [Abstract; col. 7, lines 3-10; col. 9, lines 10-17].
In particular, replacing the controller which relies on limited CAD information located on the device, of Elie, with the controller of Corby, Jr., would allow the unit to have access to a greater amount of CAD information via wireless connection to remote servers, as well as enhanced image analysis of uploaded images, as taught by Corby, Jr. [Abstract; col. 7, lines 3-10; col. 9, lines 10-17].
7. Modified Elie discloses the method of claim 6, wherein the determining the information on the outer appearance includes determining the information on the outer appearance of the vehicle in consideration of an additional accessory of the vehicle [para. 0014, “controller 26 also receives real-time data indicating the position of the robot 12 on the vehicle 10”] together with the data information [para. 0014, “Using these two sets of data, the controller 26 determines the most efficient cleaning program for the robot 12 to follow”]. 
16. Elie discloses the vehicle washing apparatus of claim 11, but fails to explicitly disclose:
wherein the vehicle wash control device transmits the image to the external vehicle information server, makes a request for data information related to the outer appearance of the vehicle, and receives the data information from the external vehicle information server, or receives the data information from the smart device, through the communication unit.
Elie teaches the “controller 26 is configured to access and receive CAD drawing information regarding the vehicle 10 such that the controller 26 can determine the precise dimensions of the vehicle surfaces that the robot 12 needs to traverse”, and therefore does not transmit to or make a request to an external information server.

The controller 1410 may determine, for example using the lidar sensors 320, that the vehicle 120 has height 122, length 124, and a width 126. The vehicle dimensions may be determined during an initial scan of the vehicle, for example, or may be obtained from a database upon identification of the vehicle 120. Such an initial scan of the vehicle may alternatively be done by separate, booth-mounted sensors as the vehicle enters the booth. [col. 7, lines 3-10].
The controller 1410 may wirelessly transmit or otherwise upload the captured images and/or video to the remote servers 800 via the network(s) 650. The remote servers 800 may store the images and/or videos. The controller 1410 and/or remote servers 800 may analyze the captured images for backgrounds. Backgrounds may be removed from captured images via analysis of the images and identification of the vehicle edges. [col. 9, lines 10-17].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the vehicle washing device, of Elie, to include a controller that may transmit or otherwise upload captured images to remote servers, of Corby, Jr., in order to analyze and identify vehicle information from the images for use by the controller, as taught by Corby, Jr. [Abstract; col. 7, lines 3-10; col. 9, lines 10-17].
In particular, replacing the controller which relies on limited CAD information located on the device, of Elie, with the controller of Corby, Jr., would allow the unit to have access to a greater amount of CAD information via wireless connection to remote servers, as well as enhanced image analysis of uploaded images, as taught by Corby, Jr. [Abstract; col. 7, lines 3-10; col. 9, lines 10-17].
17. Modified Elie discloses the vehicle washing apparatus of claim 16, wherein the vehicle wash control device determines the information on the outer appearance in consideration of an additional accessory of the vehicle [para. 0014, “controller 26 also receives real-time data indicating the position of the robot 12 on the vehicle 10”] together with the data information [para. 0014, “Using these two sets of data, the controller 26 determines the most efficient cleaning program for the robot 12 to follow”].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references are cited to show methods and apparatus for vehicle imaging and/or cleaning [Abstracts].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713